Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed 2/25/21.  Claims 2, 3, 8, 10, 11, 15, and 16 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The specific configurations found in each independent claim is not found in any obvious combination of the prior art.  Specifically, the rotatable barrier mounted to a front rail located on a second shelf above the first, wherein the second shelf also supports a second plurality of products in addition to the first shelf with front retaining wall, side wall, and sensor mounted on the rotatable barrier to detect movement of the rotatable barrier is not found in the prior art.  Also, the box-shelf having the plurality of top wall, back wall, side walls, and shelf support mounted to the box-shelf where the shelf support is configured to mount to a vertical support of the merchandising system in addition to the barrier mounted to the top wall of the box-shelf rotatable about a hinge and a sensor to detect movement of the barrier and communicate information of the movement of the barrier is not found in any obvious combination of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
3/2/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687